UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 0-55087 DELANCO BANCORP, INC. (Exact name of small business issuer as specified in its charter) New Jersey (State or other jurisdiction of incorporation or organization) 80-0943940 (I.R.S. Employer Identification No.) 615 Burlington Avenue, Delanco, New Jersey 08075 (Address of principal executive offices) (856) 461-0611 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). No ☒ As of August 12, 2014 there were 945,425 shares of the registrant’s common stock outstanding. DELANCO BANCORP, INC. FORM 10-Q Index Page No. PART I. FINANCIAL INFORMATION Item 1. Consolidated Statements of Financial Condition at June 30, 2014 (Unaudited) and March 31, 2014 2 Consolidated Statements of Operations for the Three Months Ended June 30, 2014 and 2013 (Unaudited) 3 Consolidated Statements of Comprehensive Income for the Three MonthsEnded June 30, 2014 (Unaudited) 4 Consolidated Statements of Changes in Stockholders’ Equity for the Three Months Ended June 30, 2014 (Unaudited) 5 Consolidated Statements of Cash Flows for the Three MonthsEnded June 30, 2014 and 2013 (Unaudited) 6 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 Part II. OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 32 Signatures 33 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Financial Condition June 30 , 4 March 31, 4 (unaudited) ASSETS Cash and cash equivalents Cash and amounts due from depository institutions $ $ Interest-bearing deposits with depository institutions Total cash and cash equivalents Investment securities: Securities available-for-sale (amortized cost of $2,177,832 and $2,185,959 at June 30, 2014 and March 31, 2014, respectively) Securities held-to-maturity (fair value $24,943,232 and $25,410,461 at June 30, 2014 and March 31, 2014, respectively) Total investment securities Loans, net of allowance for loan losses of $1,278,130 at June 30, 2014 (unaudited), $1,448,298 at March 31, 2014 Accrued interest receivable Real estate owned Federal Home Loan Bank, at cost Premises and equipment, net Deferred income taxes, net Bank-owned life insurance Other assets Total assets $ $ LIABILITIES Deposits Non-interest bearing $ $ Interest bearing Total deposits Advances from Federal Home Loan Bank Accrued interest payable Advance payments by borrowers for taxes and insurance Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value, 5,000,000shares authorized at June 30, 2014 and March 31, 2014; no shares issued Common stock, $.01 par value, 20,000,000 shares authorized at June 30, 2014 and March 31, 2014; 945,425 shares issued and outstanding at June 30, 2014 and March 31, 2014 $ $ Additional paid-in capital Retained earnings, substantially restricted Unearned common stock held by employee stock ownership plan ) ) Accumulated other comprehensive (loss) ) ) Total stockholder’s equity Total liabilities and stockholders’ equity $ $ See Notes to the Unaudited Consolidated Financial Statements. 2 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Income (Unaudited) Three Months Ended June 30, INTEREST INCOME Loans $ $ Investment securities Total interest income INTEREST EXPENSE Interest-bearing checking accounts Passbook and money market accounts Certificates of deposits Federal Home Loan Bank Advances − Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses NON-INTEREST INCOME Increase (decrease) in cash surrender value ofbank-owned life insurance − Gain (loss) on sale of real estate owned − ) Service charges Rental income Other Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Advertising Office supplies, telephone and postage Loan expenses Occupancy expense 151,107 Federal insurance premiums Data processing expenses ATM expenses Bank charges and fees Insurance and surety bond premiums Dues and subscriptions Professional fees Real estate owned expense, net Other Total non-interest expense INCOME (LOSS) BEFORE INCOME TAX EXPENSE ) Income tax expense (benefit) ( 14,263 ) NET INCOME $ $ INCOME PER COMMON SHARE $ − $ See Notes to the Unaudited Consolidated Financial Statements. 3 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three Months Ended June 30, June 30, Net income $ $ Other comprehensive income (loss), net of tax: Postretirement benefit plan adjustment, net of deferred tax (benefit) of $(3,240) for three months ended June 30, 2013 − ) Unrealized gains (losses) on investment securities available for sale, net of deferred tax benefit of $25,965 and $(48,095) for the three months ended June 30, 2014 and 2013, respectively ) Total Comprehensive Income(loss) $ $ ) See Notes to the Unaudited Consolidated Financial Statements 4 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) Common Stock Accumulated Additional Paid-in Retained Common Stock Held by Other- Comprehensive Total Stockholders’ Shares Amount Capital Earnings ESOP Income (Loss) Equity Balance at March 31, 2014 $ ) $ ) $ Net income Other comprehensive income, net of tax Employee stock option expense Balance at June 30, 2014 $ ) $ ) $ See Notes to the Unaudited Consolidated Financial Statements. 5 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (Unaudited) Three months Ended June 30 , 4 3 Cash flow from operating activities Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Deferred income tax (benefit) ) ) Depreciation Discount accretion net of premium amortization ) Provision for loan losses Income from bank owned life insurance − ) Gain, (loss) on sale of real estate owned − Compensation expense for stock options − Changes in operating assets and liabilities (Increase) decrease in: Accrued interest receivable ) Taxes Other assets Increase (decrease) in: Accrued interest payable ) ) Other liabilities ) ) Net cash provided by operating activities $ $ Cash flows from investing activities Proceeds of securities available for sale Purchases of securities held-to-maturity − ) Proceeds from maturities and principal repayments of securities held-to-maturity Redemption (purchase)of investment required by law – stock in Federal Home Loan Bank ) Proceeds from sale of real estate owned Net decrease in loans Purchases of premises and equipment ) − Net cash provided by(used in) investing activities $ $ ) Cash flows from financing activities (Decrease) increase in deposits ) Increase in advance payments by borrowers for taxes and insurance Increase in Federal Home Loan Bank Advances − Net cash provided by (used) in financing activities $ ) $ 6 Three months Ended June 30 , 4 3 Net increase ( de crease) in cash and cash equivalents $ $ ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of period $ $ Supplemental Disclosures: Cash paid during the period for interest $ $ Cash paid during the period for income taxes $ $ Loans transferred to foreclosed real estate during the period $ − Net change in unrealized gain (loss) on securities available-for-sale net of tax $ $ ) See Notes to the Unaudited Consolidated Financial Statements. 7 DELANCO BANCORP, INC. AND SUBSIDIARY Notes to the Unaudited Consolidated Financial Statements June 30, 2014 ( 1 )Basis of Presentation On October 16, 2013, Delanco Bancorp, Inc., a New Jersey corporation (the “Company”), became the holding company for the Bank upon completion of the “second-step” conversion of the Bank from a mutual holding company structure to a stock holding company structure (the “Conversion”). The Conversion involved the sale by the Company of 525,423 shares of common stock in a subscription and community offering, including shares purchased by the Bank’s employee stock ownership plan, the exchange of 420,002 shares of common stock of the Company for shares of common stock of the former Delanco Bancorp, Inc. (“old Delanco Bancorp”) held by persons other than Delanco MHC (the “MHC”), and the elimination of old Delanco Bancorp and the MHC. Net proceeds received from the reorganization and stock offering totaled $3,280,000, net of costs of $923,000. Net income per share and the weighted average shares outstanding for the three months ended June 30, 2013 have been restated to reflect the Conversion. Financial information presented in this Quarterly Report on Form 10-Q is derived in part from the consolidated financial statements of the Company and subsidiaries on and after October 16, 2013 and from the consolidated financial statements of old Delanco Bancorp and subsidiaries prior to October 16, 2013. The accompanying unaudited consolidated financial statements have been prepared in accordance with instructions for Form 10-Q and, therefore, do not include all disclosures necessary for a complete presentation of the financial statements in conformity with accounting principles generally accepted in the United States of America (GAAP). However, all adjustments that are, in the opinion of management, necessary for the fair presentation of the interim financial statements have been included. Such adjustments were of a normal recurring nature. The results of operations for the three month period ended June 30, 2014 are not necessarily indicative of the results that may be expected for the entire year or any other interim period. For additional information, refer to the consolidated financial statements and footnotes thereto of the Company included in the Company’s annual report on Form 10-K for the year ended March 31, 2014. (2)Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for losses on loans and the evaluation of deferred taxes. Deferred Income Taxes We use the asset and liability method of accounting for income taxes. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. We exercise significant judgment in evaluating the amount and timing of recognition of the resulting tax liabilities and assets. These judgments require us to make projections of future taxable income. The judgments and estimates we make in determining our deferred tax assets, which are inherently subjective, are reviewed on a continual basis as regulatory and business factors change. 8 The calculation of deferred taxes for GAAP capital differs from the calculation of deferred taxes for regulatory capital. For regulatory capital, deferred tax assets that are dependent upon future taxable income for realization are limited to the lesser of either the amount of deferred tax assets that the institution expects to realize within one year of the calendar quarter-end date, or 10% of the Bank’s Tier I capital. As a result of this variance, our Tier I regulatory capital ratio is lower than our GAAP capital ratio by 84 basis points. Income Taxes The Bank accounts for uncertainties in income taxes in accordance with Financial ASC Topic 740 “Accounting for Uncertainty in Income Taxes”. ASC Topic 740 prescribes a threshold and measurement process for recognizing in the financial statements a tax position taken or expected to be taken in a tax return. ASC Topic 740 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.The Bank has determined that there are no significant uncertain tax positions requiring recognition in its financial statements. Tax years 2009 through 2012 remain subject to examination by Federal and New Jersey taxing authorities. In the event the Bank is assessed for interest and/or penalties by taxing authorities, such assessed amounts will be classified in the financial statements as income tax expense . Earnings Per Share Basic earnings per share (“EPS”) are computed by dividing income available to common stockholders by the weighted average number of common shares outstanding for the period. Diluted EPS reflect the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity. The difference between the common shares issued and the common shares outstanding for the purposes of calculating basic EPS is a result of the unallocated ESOP shares. As a result of the Conversion, all share informationhas been revised to reflect the .5711 exchange ratio. Dilutive earnings per share was not adjusted for 20,000 outstanding options which would have had an antidilutive effect on earnings. The calculated basic and dilutive EPS are as follows: Three Months Ended June 30, 4 3 Numerator Denominators: Basic shares outstanding * Effect of dilutive securities Dilutive shares outstanding Earnings per share: Basic $ − $ Dilutive $ − $ * Adjusted to reflect the stock conversion that took place on October 16, 2013. 9 Regulatory Agreement On December 17, 2012, the Bank received a formal written agreement (the “Agreement”) with the Office of the Comptroller of the Currency (the “OCC”) dated November 21, 2012.The Agreement supersedes and terminates the Order to Cease and Desist entered into by and between the Bank and the Office of Thrift Supervision on March 17, 2010. The Agreement requires the Bank to take the following actions: ● prepare a three-year strategic plan that establishes objectives for the Bank’s overall risk profile, earnings performance, growth, balance sheet mix, liability structure, reduction in the volume of nonperforming assets, and product line development; ● prepare a capital plan that includes specific proposals related to the maintenance of adequate capital, identifies strategies to strengthen capital if necessary and includes detailed quarterly financial projections.If the OCC determines that the Bank has failed to submit an acceptable capital plan or fails to implement or adhere to its capital plan, then the OCC may require the Bank to develop a contingency capital plan detailing the Bank’s proposal to sell, merge or liquidate the Bank; ● prepare a criticized asset plan that will include strategies, targets and timeframes to reduce the Bank’s level of criticized assets; ● implement a plan to improve the Bank’s credit risk management and credit administration practices; ● implement programs and policies related to the Bank’s allowance for loan and lease losses, liquidity risk management, independent loan review and other real estate owned; ● review the capabilities of the Bank’s management to perform present and anticipated duties and to recommend and implement any changes based on such assessment; ● not pay any dividends or make any other capital distributions without the prior written approval of the OCC; ● not make any severance or indemnification payments without complying with regulatory requirements regarding such payments; and ● comply with prior regulatory notification requirements for any changes in directors or senior executive officers. The Agreement will remain in effect until terminated, modified, or suspended in writing by the OCC. The Agreement does not require the Bank to maintain any specific minimum regulatory capital ratios. However, in connection with its most recent examination, the OCC established higher individual minimum capital ratios for the Bank. Specifically, the Bank must maintain a Tier 1 capital to adjusted total assets ratio of at least 8%, a Tier 1 capital to risk-weighted assets ratio of at least 12% and a total capital to risk-weighted assets ratio of at least 13%. The Bank's ratios of Tier 1 capital to adjusted total assets, Tier 1 capital to risk-weighted assets and total capital to risk-weighted assets at June 30, 2014 were 9.35%, 16.32% and 17.58%, respectively. 10 (7)Recent Accounting Pronouncements There were no recent accounting pronouncements since the March 31, 2014 audited financial statements. (8)Fair Value of Financial Instruments ASC Topic 820-10 defines fair value, establishes a framework for measuring fair value in U.S. generally accepted accounting principles, and expands disclosure requirements for fair value measurements. ASC Topic 820 does not require any new fair value measurements. The adoption of ASC Topic 820-10 did not have a material impact on the consolidated financial statements. ASC Topic 820 establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels, as described below: ●
